Title: To Alexander Hamilton from William Brickell, 28 January 1800
From: Brickell, William
To: Hamilton, Alexander


          
            Sir,
            Barracks near Averysboro: No. Carolina January 28, 1800
          
          This morning, I had the Honor to receive yours dated 13th. Jany. Inst. in answer to mine of Decr. last: And was at the moment convinced of the impropriety of my intrusion. “The then wett season & cold weather, an immediate change from a House &c. to the Tent”—Will I h— be accepted as my apology, with a declaration that I, by no m— meant an Officious meddling—and am ever content with an equal distribution of whatever it may be, with my Brothers—Officers of Equal rank.
          And with great Respect I am Sir Your most Obedt. Very H. Servt.
          
            Will Brickell
          
          
            Jany. 28. 1800
          
          The Honble. Majr. Genl. Hamilton
        